Citation Nr: 1601233	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  05-23 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD. 

3.  Entitlement to a disability rating in excess of 50 percent, as of October 4, 2010, for migraine headaches. 

4.  Entitlement to an initial compensable disability rating for dry mouth syndrome. 

5.  Entitlement to an effective date earlier than September 23, 2002, for the award of Dependents' Educational Assistance (DEA) benefits.  

6.  Entitlement to an effective date earlier than October 4, 2010, for the award of special monthly compensation (SMC) at the housebound rate.  

7.  Entitlement to an effective date earlier than October 4, 2010, for the award of a 50 percent disability rating for migraine headaches.  


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to June 1980. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision, an August 2010 Decision Review Officer (DRO) decision, a May 2012 DRO decision, and an April 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In a December 2009 decision, the Board remanded the claim of entitlement to service connection for erectile dysfunction, to include as secondary to the medication used for the service-connected hypertension for additional development and adjudicative action. In a February 2014 decision, the Board remanded the claim of entitlement to a disability rating in excess of 50 percent, as of October 4, 2010, for migraine headaches. The case has been returned to the Board for further appellate review.

In February 2014, the Board denied entitlement to service connection for erectile dysfunction, to include as secondary to the medication used for the service-connected hypertension. The Veteran appealed the Board's February 2014 decision to the United States Court of Appeals for Veterans Claims (Court). In an April 2015 Memorandum Decision, the Court vacated the portion of the Board's February 2014 decision that failed to address a theory of secondary service connection based on the Veteran's service-connected PTSD, and remanded the matter for further adjudication consistent with the decision.

The current appeal was processed as part of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

The issues of whether new and material evidence has been received to reopen a claim for service connection for a right knee disability and whether there was clear and unmistakable error (CUE) in an April 2004 rating decision that continued a 30 percent disability rating for migraine headaches have been raised by the record in November 2012 and March 2013 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD; entitlement to a disability rating in excess of 50 percent, as of October 4, 2010 for migraine headaches; entitlement to an initial compensable disability rating for dry mouth syndrome; entitlement to an effective date earlier than October 4, 2010, for the award of SMC at the housebound rate; and entitlement to an effective date earlier than October 4, 2010, for the award of a 50 percent disability rating for migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence is in relative equipoise as to whether the Veteran's erectile dysfunction was caused or aggravated by his service-connected PTSD.
2. The Veteran did not have a permanent and total disability prior to September 23, 2002.


CONCLUSIONS OF LAW

1. Service connection for erectile dysfunction, as secondary to the service-connected PTSD is warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).

2. The criteria for an effective date earlier than September 23, 2002, for the award of DEA benefits under 38 U.S.C. Chapter 35 have not been met. 38 U.S.C.A. §§ 3501, 5110 (West 2014); 38 C.F.R. § 3.807 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts. 

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2015), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim. 

In light of the fully favorable determination with regard to the issue of service connection for erectile dysfunction, no discussion of compliance with VA's duty to notify and assist is necessary. 

The request for an earlier effective date is a "downstream" issue from the grant of the benefit sought, which was initiated by a notice of disagreement (NOD). The Court has held that, once a NOD from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). The Veteran has been provided the required statement of the case (SOC) discussing the reasons and bases for not assigning an earlier effective date and citing the applicable statutes and regulations. 

The Board also finds that all necessary development of the downstream earlier effective date claim has been accomplished, and therefore appellate review of this claim may proceed without prejudicing the Veteran. 

The Veteran has not identified any additional, relevant evidence that has not been requested or obtained. Accordingly, the Board finds that no further notice or assistance is needed to meet the requirements of the VCAA.

The Merits of the Service Connection Claim

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id. The provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service. See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

A claim for secondary service connection requires medical evidence that connects the asserted secondary disability to the service-connected disability. Velez v. West, 11 Vet. App. 148, 158 (1998). In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a). Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability. In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.310(b) (2015); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).  

As reflected in the Court's April 2015 Memorandum Decision, the theory of service connection for erectile dysfunction, as secondary to the service-connected PTSD has been reasonably raised by the record and will be addressed below. 

The Veteran has been diagnosed with erectile dysfunction and his PTSD is service connected, which satisfies the first and second elements of a claim for secondary service connection. Wallin, 11 Vet. App. at 512. The crux of the case concerns whether there is a nexus between the two disabilities.  

In February 2009, the Veteran underwent a VA examination for erectile dysfunction. He reported developing symptoms of erectile dysfunction approximately 15 years previously. The VA examiner noted that the first mention of erectile dysfunction in the treatment records was in March 1999, when the Veteran was taking nifedipine atenolol, and hydrochlorothiazide for his service-connected hypertension. His prescription medications were changed to his current regimen of hydrochlorothiazide/lisinopril and metoprolol.

After physical examination testing and review of the claims file, the VA examiner diagnosed the Veteran with erectile dysfunction. He explained that his erectile dysfunction is more likely than not organic in nature with the possibility of it being attributable to psychogenic factors. 

As the February 2009 VA examiner concluded that the Veteran's erectile dysfunction is at least in part related to psychogenic factors. As service connection is in effect for PTSD, the evidence is at least evenly balanced as to whether the erectile dysfunction is related, at least in part, to the service-connected PTSD.  

In sum, resolving all reasonable doubt in favor of the Veteran, entitlement to service connection for erectile dysfunction, as secondary to the service-connected PTSD is granted. 38 C.F.R. 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Merits of the Earlier Effective Date Claim

Basic eligibility for DEA benefits under Chapter 35 exists where the Veteran was discharged from service under conditions other than dishonorable and has a total disability permanent in nature as a result of a service-connected disability. 38 U.S.C.A. § 3501(a)(1); 38 C.F.R. § 3.807(a). With certain exceptions that are not applicable here, the effective date for the grant of such award shall, to the extent feasible, correspond to effective dates for awards of disability compensation. 38 U.S.C.A. § 5113(a). 

A total disability may be assigned where the Veteran's service-connected disabilities are rated 100 percent disabling under the rating schedule, or if the Veteran is unemployable due to service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341 (2015). 

The Veteran was awarded a total disability rating based on individual unemployability (TDIU) effective from September 23, 2002, in a May 2012 DRO decision. The currently assigned effective date of September 23, 2002, for eligibility for DEA benefits was directly related to the award of a TDIU. See the May 2012 DRO decision.

Based on a review of the evidence, the Board concludes that an effective date earlier than September 23, 2002, for the award of DEA benefits is not warranted. For purposes of DEA benefits under 38 U.S.C. Chapter 35, the law relevant to the Veteran's current claim provides that basic eligibility exists if the Veteran was discharged from service under conditions other than dishonorable and if he has a permanent and total service-connected disability. 38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807, 21.3021 (2015). 

Since eligibility for DEA benefits under 38 U.S.C. Chapter 35 is predicated on a finding of a 100 percent disability rating, the effective date of such eligibility cannot precede September 23, 2002, the date that the Veteran was awarded a TDIU.

The earliest effective date that the Veteran met the criteria for eligibility to DEA benefits is September 23, 2002. While the Veteran contends that the effective date should be earlier than September 23, 2002, the record presents no evidentiary basis for the assignment of an earlier effective date. The governing legal authority is clear and specific and VA is bound by it. 

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to an effective date earlier than September 23, 2002, for the award of DEA benefits is denied. See 38 U.S.C.A §5107.



ORDER

Service connection for erectile dysfunction, as secondary to the service-connected PTSD, is granted subject to the laws and regulations governing the award of monetary benefits.

An effective date earlier than September 23, 2002, for the award of DEA benefits is denied. 


REMAND

Remand is required to afford the Veteran VA examinations to resolve the question of whether the Veteran's sleep apnea is caused by his military service, or in the alternative, his service-connected PTSD and to ascertain the current severity of his service-connected dry mouth syndrome. The last VA examination for the service-connected dry mouth syndrome was conducted in 2012, and the June 2015 VA medical opinion for the sleep apnea is inadequate. 

Remand is also required as the RO failed to comply with the February 2014 Board remand directives and did not send the Veteran a statement of the case (SOC) on the issue of entitlement to an increased disability rating in excess of 50 percent as of October 4, 2010, for migraine headaches. Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

Remand is also warranted for issuance of a SOC on the issue of entitlement to an effective date earlier than October 4, 2010, for the award of a 50 percent disability rating for migraine headaches. In August 2012, the Veteran expressed disagreement with a May 2012 DRO decision that discussed the claim; however, no SOC has been issued addressing the claim. Manlicon v. West, 12 Vet. App. 238 (1999).

Finally, with regard to the claim of entitlement to an earlier effective date for the grant of SMC at the housebound rate, the Board notes that the granting of that benefit hinges on the Veteran's various disability ratings and combined service-connected disability rating. As the Board has remanded several issues which could result in additional disability ratings being granted or could result in the increase of an already established disability rating, the Board finds that the issue of entitlement to an earlier effective date for the grant of SMC at the housebound rate is inextricably intertwined with the other pending issues. 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed disabilities. After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder. 

A specific request should be made for records from the Central Arkansas Veterans Healthcare System in North Little Rock, Arkansas, dated since June 2015. 

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2. Schedule the Veteran for a VA examination by an appropriate physician to determine the nature and severity of his service-connected dry mouth syndrome. The Veteran's electronic file, to include a copy of this Remand, should be made available to and reviewed by the examiner. The examination report should reflect that such review was accomplished.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. The examiner must identify and describe all manifestations of the service-connected dry mouth syndrome. The examiner must determine whether the service-connected dry mouth syndrome affects the process of chewing food in preparation for swallowing and digestion, as provided by the diagnostic code. The examiner must also describe any other disabling effects associated with the service-connected dry mouth syndrome. 

All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.

3. Schedule the Veteran for a VA examination by an appropriate physician to determine the etiology of the claimed sleep apnea. The Veteran's electronic file, to include a copy of this Remand, should be made available to and reviewed by the examiner. The examination report should reflect that such review was accomplished.

a. Please request that the examiner read the following REASONS FOR REMAND below:

In June 2015, a VA medical opinion was obtained for the claimed sleep apnea. Based on a review of the Veteran's electronic file, the author of the medical opinion concluded that the sleep apnea was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. The author explained that there is no evidence in medical literature that sleep apnea is caused by or is aggravated beyond the normal progression by PTSD. 

The June 2015 opinion is inadequate as there is very little rationale to accompany the opinion reached. The author provided no rationale to the conclusion that the Veteran's sleep apnea is not related to his military service. Furthermore, the author did not comment on the internet articles submitted in June 2014, which discuss a correlation between PTSD and sleep disorders, and it is also unclear as to the author's credentials, as the report only notes the author's name.

Because the author of the June 2015 VA opinion failed to provide an adequate opinion discussing the etiology of the Veteran's sleep apnea, a new VA examination and medical opinion is required.

b. The examiner must review the record in conjunction with rendering the requested opinion; however, the Board calls the examiner's attention to the following:

* The Veteran claims that his sleep apnea is caused by his military service, or in the alternative, his service-connected PTSD. 

* Service treatment records reflect no complaints, treatment, or diagnosis of a sleep disorder. Upon discharge from service, clinical evaluation testing reflected no abnormalities, as noted on the May 1980 report of medical examination. On his May 1980 report of medical history, the Veteran admitted to not having trouble sleeping.

* In September 2013, the Veteran underwent a VA sleep study. Results revealed mild obstructive sleep apnea syndrome with severe rapid eye movement (REM) sleep. The Veteran received a continuous positive airway pressure (CPAP) machine in October 2013.

* In a June 2014 lay statement, F.T. stated that the Veteran has had problems sleeping and snoring since his military service. She stated that he stops breathing, wakes up gasping for breath, and becomes very physical and emotional upon awakening. She indicated that his sleeping problems were not present before his military service.

* In June 2015, a VA medical opinion was obtained to determine the etiology of the Veteran's sleep apnea.  The author of the opinion reviewed the Veteran's electronic file and VA treatment records, and concluded that the sleep apnea was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The author explained that there is no evidence in medical literature that sleep apnea is caused by or is aggravated beyond the normal progression of PTSD. The credentials and expertise of the authoring opinion are unknown as they are not listed on the opinion. 

c. All indicated tests and studies must be performed. The examiner must provide a diagnosis for each identified sleep disability. In regard to EACH identified disorder, namely sleep apnea, the examiner must provide an opinion as to whether the disability began during active service or is related to any incident of service. The examiner must also provide an opinion as to whether the Veteran's sleep apnea was caused by or aggravated beyond the normal progression (chronically worsened) by his service-connected PTSD. 

d. All examination findings, along with the complete explanation for all opinions expressed, must be set forth in the examination report.  

4. Issue a SOC to the Veteran and his attorney, addressing the issues of entitlement to a disability rating in excess of 50 percent, as of October 4, 2010, for migraine headaches and entitlement to an effective date earlier than October 4, 2010, for the award of a 50 percent disability rating for migraine headaches. The Veteran and his attorney must be advised of the time limit in which he may file a Substantive Appeal. Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.  

5. After accomplishing any additional development deemed appropriate, readjudicate the claims remaining on appeal. If the benefits sought in connection with the claims remain denied, the Veteran and his attorney should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


